           Case 1:19-cr-00096-LTS Document 100 Filed 08/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :             19-CR-96 (LTS)
                                                                       :
ERNEST HORGE,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                  The Court has requested that a pretrial conference take place take place via

videoconference on the morning of September 10, 2020, at 9:00 a.m. No conference date, time,

or modality can be confirmed before the end of the preceding week, so counsel are requested to

keep their calendars open between the hours of 9 a.m. and 2 p.m. on September 10, 2020, until

further notice.

                  The Court has also requested that defense counsel be given an opportunity to

speak with the Defendant by telephone for fifteen minutes before the proceeding begins; defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.

                  In advance of the conference, Chambers will email the parties with further

information on how to access the conference.

        SO ORDERED.

Dated: New York, New York
       August 27, 2020
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge



HORGE - SEPT 10 2020 SCHD REQ ORD.DOCX                    VERSION AUGUST 27, 2020                     1
